Digitally signed by
                                                                              Reporter of Decisions
                            Illinois Official Reports                         Reason: I attest to the
                                                                              accuracy and
                                                                              integrity of this
                                                                              document
                                   Appellate Court                            Date: 2017.05.18
                                                                              07:54:49 -05'00'




                        People v. Daily, 2016 IL App (4th) 150588



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                DEVIN M.S. DAILY, Defendant-Appellant.



District & No.         Fourth District
                       Docket No. 4-15-0588



Filed                  December 16, 2016
Modified upon denial
of rehearing           February 21, 2017


Decision Under         Appeal from the Circuit Court of Coles County, No. 11-CF-577; the
Review                 Hon. Mitchell K. Shick, Judge, presiding.



Judgment               Affirmed in part and vacated in part; cause remanded with directions.


Counsel on             Michael J. Pelletier, Jacqueline L. Bullard, and Daaron V. Kimmel, of
Appeal                 State Appellate Defender’s Office, of Springfield, for appellant.

                       Brian Bower, State’s Attorney, of Charleston (Patrick Delfino, David
                       J. Robinson, and Thomas R. Dodegge, of State’s Attorneys Appellate
                       Prosecutor’s Office, of counsel), for the People.



Panel                  JUSTICE TURNER delivered the judgment of the court, with opinion.
                       Presiding Justice Knecht and Justice Steigmann concurred in the
                       judgment and opinion.
                                              OPINION

¶1       In December 2011, the State charged defendant, Devin M.S. Daily, by information with
     one count of aggravated driving under the influence of alcohol (625 ILCS 5/11-501(d)(1)(F)
     (West 2010)), one count of aggravated driving under the influence of drugs (625 ILCS
     5/11-501(d)(1)(F) (West 2010)), one count of aggravated driving under the influence of a
     combination of alcohol and drugs (625 ILCS 5/11-501(d)(1)(F) (West 2010)), one count of
     theft (720 ILCS 5/16-1(a)(1)(A) (West 2010) (text of section effective July 1, 2011)), one
     count of driving while license revoked (625 ILCS 5/6-303(a), (d-3) (West 2010) (text of
     section effective July 1, 2011)), one count of unlawful possession of drug paraphernalia (720
     ILCS 600/3.5(a) (West 2010)), and unlawful possession of cannabis (720 ILCS 550/4(a) (West
     2010)). In September 2013, the State filed another count of aggravated driving under the
     influence (DUI) (625 ILCS 5/11-501(d)(1)(F) (West 2010)) and one count of unlawful
     possession of a converted motor vehicle (625 ILCS 5/4-103(a)(1) (West 2010)) against
     defendant. Pursuant to a plea agreement, defendant pleaded guilty to aggravated DUI and
     unlawful possession of a converted motor vehicle. The Coles County circuit court sentenced
     defendant to concurrent prison terms of 24 years for DUI and 14 years for unlawful possession
     of a converted motor vehicle. Defendant filed a motion to reconsider his sentence, which the
     court denied.
¶2       Defendant appeals, asserting (1) his 24-year sentence for aggravated DUI was outside the
     sentencing range, (2) he was entitled to 750 days of sentencing credit, (3) the assessments
     imposed by the circuit clerk should be vacated, and (4) he is entitled to monetary credit against
     his fines. We affirm in part, vacate in part, and remand the cause with directions.

¶3                                          I. BACKGROUND
¶4        All of the charges in this case relate to defendant’s actions on December 10, 2010, while he
     was on furlough before beginning a six-year prison term for burglary (People v. Daily, No.
     11-CF-425 (Cir. Ct. Coles Co.)). On that date, defendant, who was under the influence of
     alcohol, stole a truck and later crashed into a car, resulting in the death of the car’s driver. On
     December 12, 2011, defendant was released from the hospital and taken to the Coles County
     jail. The State filed the initial seven charges against defendant on December 23, 2011. The
     record on appeal does not contain a warrant for defendant’s arrest on the charges in this case.
     Moreover, the record contains no mention of bond in this case until defendant’s guilty plea
     hearing.
¶5        On September 27, 2013, the State filed the last two charges of aggravated DUI and
     unlawful possession of a converted motor vehicle. That same day, the circuit court held
     defendant’s guilty plea hearing. The court found defendant was subject to Class X sentencing
     under section 5-4.5-95(b) of the Unified Code of Corrections (Unified Code) (730 ILCS
     5/5-4.5-95(b) (West 2010)) based on his prior felony convictions. Pursuant to a plea
     agreement, defendant pleaded guilty to aggravated DUI and theft, and the State agreed to cap
     its sentence recommendation at 21 years for aggravated DUI and 7 years for theft and seek the
     dismissal of the other charges, as well as the charges in Coles County case Nos. 11-DT-228
     and 11-DT-338. The court accepted defendant’s guilty plea and the terms of the parties’ plea
     agreement. Thereafter, the prosecutor asked for a bond to be set so defendant would be brought
     back to Coles County upon his release from prison. It was noted defendant had received notice

                                                  -2-
       of a bond payment in one of his cases. Defense counsel clarified bond had not been set in this
       case because defendant was taken directly from the hospital to jail to serve his prison term for
       burglary. The circuit court ordered defendant “held without bond for purposes of sentencing.”
¶6         At defendant’s December 27, 2013, sentencing hearing, the parties noted defendant had
       pleaded guilty to the wrong count. Instead of the theft charge, defendant was to have pleaded
       guilty to unlawful possession of a converted motor vehicle. The circuit court vacated
       defendant’s guilty plea to the theft charge, and defendant pleaded guilty to unlawful possession
       of a converted motor vehicle. At the conclusion of the hearing, the court sentenced defendant
       to concurrent prison terms of 24 years for aggravated DUI and 14 years for unlawful
       possession of a converted motor vehicle. The court also ordered defendant to pay $5500 in
       restitution; a $100 Violent Crime Victims Assistance Fund fine; a $5 drug court fee; and a
       $1000 fee to the Mattoon police department, which is the DUI equipment fine (625 ILCS
       5/11-501.01(f) (West 2010)). The court dismissed the remaining counts. Defense counsel
       asked for 746 days of sentencing credit, which the court denied because defendant was in
       prison on another conviction during that period. On December 30, 2013, the court issued the
       written sentencing judgment, which is also referred to as the mittimus.
¶7         On January 27, 2014, defendant filed a motion to reconsider his sentence, asserting his
       sentence was excessive and he was not subject to Class X sentencing. After a September 22,
       2014, hearing, the circuit court denied defendant’s motion. Defendant appealed, and upon the
       parties’ agreed motion, this court remanded the cause for a new proceeding in strict
       compliance with Illinois Supreme Court Rule 604(d) (eff. Dec. 11, 2014). People v. Daily, No.
       4-14-0861 (Feb. 23, 2015) (unpublished summary order under Supreme Court Rule 23(c)).
¶8         On remand, defendant filed an amended motion to reconsider his sentence, again arguing
       his sentences were excessive and he was not subject to Class X sentencing. Defense counsel
       filed a Rule 604(d) certificate. After a July 14, 2015, hearing, the circuit court denied
       defendant’s amended motion to reconsider his sentence.
¶9         On July 21, 2015, defendant filed a timely notice of appeal, which stated a judgment date
       of December 27, 2013. On August 7, 2015, defendant filed an amended notice of appeal in
       compliance with Illinois Supreme Court Rules 606 (eff. Dec. 11, 2014); 303(b)(5) (eff. Jan. 1,
       2015). Accordingly, this court has jurisdiction of this appeal under Illinois Supreme Court
       Rule 604(d) (eff. Dec. 11, 2014).

¶ 10                                         II. ANALYSIS
¶ 11                                      A. Sentencing Range
¶ 12       Defendant challenges his 24-year prison term for aggravated DUI, asserting his sentence
       was improper because the sentencing range was 3 to 14 years in prison. The State disagrees,
       contending defendant was subject to Class X sentencing based on his prior convictions.
       Defendant’s argument raises an issue of statutory interpretation, and thus our review is
       de novo. People v. Millsap, 2012 IL App (4th) 110668, ¶ 27, 979 N.E.2d 1030.
¶ 13       In this case, defendant pleaded guilty to aggravated DUI under section 11-501(d)(1)(F) of
       the Illinois Vehicle Code (Vehicle Code) (625 ILCS 5/11-501(d)(1)(F) (West 2010)). Section
       11-501(d)(2)(G) of the Vehicle Code (625 ILCS 5/11-501(d)(2)(G) (West 2010)) provides a
       violation of section 11-501(d)(1)(F) “is a Class 2 felony, for which the defendant, unless the
       court determines that extraordinary circumstances exist and require probation, shall be


                                                  -3-
       sentenced to: (i) a term of imprisonment of not less than 3 years and not more than 14 years if
       the violation resulted in the death of one person.” Section 5-4.5-95(b) of the Unified Code (730
       ILCS 5/5-4.5-95(b) (West 2010)) provides, in pertinent part, the following:
               “When a defendant, over the age of 21 years, is convicted of a Class 1 or Class 2 felony,
               after having twice been convicted in any state or federal court of an offense that
               contains the same elements as an offense now (the date the Class 1 or Class 2 felony
               was committed) classified in Illinois as a Class 2 or greater Class felony and those
               charges are separately brought and tried and arise out of different series of acts, that
               defendant shall be sentenced as a Class X offender. This subsection does not apply
               unless:
                       (1) the first felony was committed after February 1, 1978 (the effective date of
                   Public Act 80-1099);
                       (2) the second felony was committed after conviction on the first; and
                       (3) the third felony was committed after conviction on the second.”
       The sentencing range for Class X felonies is a prison term “of not less than 6 years and not
       more than 30 years.” 730 ILCS 5/5-4.5-25(a) (West 2010). It is undisputed defendant’s
       felonies in this case and his prior convictions meet the requirements of section 5-4.5-95(b) of
       the Unified Code. Thus, both statutes apply in this case and both use mandatory language.
¶ 14       The fundamental rule of statutory construction requires courts to ascertain and give effect
       to the legislature’s intent. General Motors Corp. v. Pappas, 242 Ill. 2d 163, 180, 950 N.E.2d
       1136, 1146 (2011). The statutory language, given its plain and ordinary meaning, best
       indicates the legislature’s intent. Pappas, 242 Ill. 2d at 180, 950 N.E.2d at 1146. Moreover,
       “[a] court must construe statutes relating to the same subject matter with reference to one
       another so as to give effect to the provisions of each, if reasonable.” Harris v. Thompson, 2012
       IL 112525, ¶ 25, 976 N.E.2d 999. “A court presumes that the legislature intended that two or
       more statutes which relate to the same subject are to be read harmoniously so that no
       provisions are rendered inoperative.” Knolls Condominium Ass’n v. Harms, 202 Ill. 2d 450,
       458-59, 781 N.E.2d 261, 267 (2002). Another fundamental rule of statutory construction is
       “where there exists a general statutory provision and a specific statutory provision, either in the
       same or in another act, both relating to the same subject, the specific provision controls and
       should be applied.” Knolls Condominium Ass’n, 202 Ill. 2d at 459, 781 N.E.2d at 267. When
       the statutory language is clear and unambiguous, a court must give effect to the statute’s plain
       meaning without resorting to extrinsic statutory-construction aids. Pappas, 242 Ill. 2d at 180,
       950 N.E.2d at 1146.
¶ 15       In support of his argument, defendant cites the Fifth District’s decision in People v.
       Mathews, 304 Ill. App. 3d 514, 711 N.E.2d 435 (1999). In Mathews, 304 Ill. App. 3d at 519,
       711 N.E.2d at 438, the defendant argued the circuit court erred in sentencing him to an
       extended term of six years’ imprisonment on his aggravated DUI under section 11-501(d)(2) of
       the Vehicle Code (625 ILCS 5/11-501(d)(2) (West 1996)) because the language of the statute
       limited the maximum sentence permitted to three years’ imprisonment. The Mathews court
       found the language of section 11-501(d)(2) was clear and unambiguous and precluded the
       imposition of an extended-term sentence because the provision expressly provided a term of
       imprisonment shall be not less than one and not more than three years. Mathews, 304 Ill. App.
       3d at 519-20, 711 N.E.2d at 439. The Fifth District further noted that, even if the statute was
       ambiguous, it would reach the same conclusion, finding the legislature’s departure from the

                                                    -4-
       normal sentencing scheme showed the legislature’s intent that the sentencing for the offense of
       aggravated DUI be different from that normally applied to Class 4 felonies. “To presume
       otherwise would render the phrase ‘shall be sentenced to not less than one year and not more
       than three years’ meaningless surplusage, which contravenes a basic rule of statutory
       construction that a statute should be construed so that no word or phrase is rendered
       superfluous or meaningless.” Mathews, 304 Ill. App. 3d at 520, 711 N.E.2d at 439.
¶ 16       The State notes that, in People v. McCormick, 339 Ill. App. 3d 641, 648, 791 N.E.2d 112,
       117-18 (2003), the First District disagreed with Mathews, stating the following:
                   “We believe the Fifth District Appellate Court’s holding that the legislature
               intended to preclude imposition of extended-term sentences for aggravated DUI creates
               an anomalous interpretation of both section 11-501(d)(2) and the extended-term
               statute, and that when properly viewed in the context of the entire sentencing scheme,
               section 11-501(d)(2) does not preclude the application of an extended-term sentence.”
       The First District noted the extended-term statute made no exception for felonies arising out of
       the Vehicle Code, and thus, once a person has committed any felony offense, the
       extended-term statute could be invoked. McCormick, 339 Ill. App. 3d at 649-50, 791 N.E.2d at
       118. Such a result allowed both statutes to be given effect and function in a harmonious
       manner. McCormick, 339 Ill. App. 3d at 650, 791 N.E.2d at 118. Moreover, the McCormick
       court found the extended-term sentencing provision’s purpose of punishing and deterring
       recidivist behavior was not at odds with the inclusion of aggravated DUI within the statute’s
       purview. McCormick, 339 Ill. App. 3d at 650, 791 N.E.2d at 118-19. Additionally, it would be
       absurd to exempt third and subsequent DUI offenses from the possibility of an extended-term
       sentence, as it “would give recidivist drunk drivers assurances that no increased penalties
       could be incurred for any subsequent convictions following a third DUI offense.” McCormick,
       339 Ill. App. 3d at 650, 791 N.E.2d at 119. Last, the First District pointed out legislative
       comments to an amendment, which eliminated the sentencing range in the aggravated DUI
       provision after the Mathews decision, showed the legislature never intended to preclude the
       imposition of extended-term sentences for aggravated DUI offenses. McCormick, 339 Ill. App.
       3d at 650, 791 N.E.2d at 119. Like the McCormick court, we do not find the analysis in
       Mathews persuasive.
¶ 17       This case deals with a habitual criminal statute that mandates Class X sentencing for repeat
       offenders who meet its requirements. It does not contain any language exempting convictions
       under the Vehicle Code, and the Vehicle Code as a whole does not show a legislative intent to
       exempt its felony provisions from the provisions of the Unified Code. The plain language of
       the aggravated DUI provision at issue indicates a legislative intent to punish more severely
       those whose crime results in death, and the habitual criminal statute punishes those who
       commit that crime as qualifying recidivists harsher than the normal offender. Thus, the
       habitual criminal statute is not at odds with the aggravated DUI provision. The habitual
       criminal statute is the more specific provision as it applies to a limited group of recidivists that
       meet its numerous requirements. Defendant’s interpretation of the two provisions renders the
       habitual criminal statute inapplicable to all offenses that contain a specific sentencing range.
       Reading the two provisions in harmony results in the aggravated DUI sentencing range
       applying in most cases unless the defendant meets the requirements of the habitual criminal
       provision. Moreover, we note our supreme court recently applied the Class X sentencing
       provision of the habitual criminal statute to a defendant convicted of aggravated DUI. See

                                                    -5-
       People ex rel. Glasgow v. Carlson, 2016 IL 120544, ¶ 30. Accordingly, we agree with the
       circuit court that defendant was subject to Class X sentencing under section 5-4.5-95(b) of the
       Unified Code, and thus his 24-year sentence fell within the appropriate sentencing range.

¶ 18                                        B. Sentencing Credit
¶ 19        Defendant next asserts he is entitled to sentencing credit under section 5-4.5-100(b) of the
       Unified Code (730 ILCS 5/5-4.5-100(b) (West 2010) (formerly codified at 730 ILCS
       5/5-8-7(b) (see Pub. Act 95-1052, §§ 5, 95 (eff. July 1, 2009)))) from December 12, 2011, the
       day he was discharged from the hospital and taken to the Coles County jail, to and including
       December 30, 2013, the date the circuit court entered the written sentencing judgment. The
       State asserts defendant was not in custody on this case during that period of time. This court
       reviews de novo the calculation of the number of days a defendant served in presentence
       custody because the resolution of that issue does not require deference to the circuit court’s
       reasoning. People v. Gomez, 409 Ill. App. 3d 335, 341, 947 N.E.2d 343, 349 (2011).
¶ 20        Section 5-4.5-100(b) of the Unified Code (730 ILCS 5/5-4.5-100(b) (West 2010))
       provides, in pertinent part, “the offender shall be given credit on the determinate sentence or
       maximum term and the minimum period of imprisonment for time spent in custody as a result
       of the offense for which the sentence was imposed.” Our supreme court has held the day the
       circuit court issues the mittimus counts as a day of the defendant’s sentence, and since the
       defendant is entitled to have that day counted only once, the day of the issuance of the mittimus
       should not be counted as a day of presentence custody. People v. Williams, 239 Ill. 2d 503,
       509, 942 N.E.2d 1257, 1261 (2011).
¶ 21        In support of his argument he should receive sentence credit from the date he was taken to
       jail, defendant cites People v. Robinson, 172 Ill. 2d 452, 667 N.E.2d 1305 (1996). In Robinson,
       172 Ill. 2d at 462-63, 667 N.E.2d at 1310, our supreme court determined that, when a
       defendant is in simultaneous custody on two unrelated charges, section 5-8-7(b) entitles the
       defendant to sentencing credit on both offenses. The Robinson court noted that, “other than the
       custody requirement, there are no additional conditions which limit the application of section
       5-8-7(b).” Robinson, 172 Ill. 2d at 462, 667 N.E.2d at 1310. There, while the defendant was
       released on bond, he was arrested for an unrelated offense and taken into custody. Robinson,
       172 Ill. 2d at 454-55, 667 N.E.2d at 1306. After the defendant’s arrest on the new charge, the
       court increased the defendant’s bond, and the defendant then surrendered in exoneration of the
       bond. Robinson, 172 Ill. 2d at 455, 667 N.E.2d at 1306. The supreme court concluded that,
       once the defendant surrendered in exoneration of the first bond, he was in simultaneous pretrial
       custody on both charges and entitled to presentence credit on the first offense. Robinson, 172
       Ill. 2d at 459, 463, 667 N.E.2d at 1308, 1310.
¶ 22        Defendant committed the offenses in this case on December 10, 2011, while out on a
       furlough from a prison sentence. On December 12, 2011, the hospital discharged defendant,
       and he was taken to jail. The record contains no warrant for the charges in this case. On
       December 23, 2011, the State filed the seven original charges in this case. The State later filed
       the two charges to which defendant pleaded guilty in September 2013. At defendant’s
       September 27, 2013, guilty plea hearing, defense counsel stated bond was never set in this case
       as defendant was taken directly from the hospital to jail to serve the prison sentence for which
       he was furloughed. The circuit court then stated defendant would be held without bond for
       purposes of sentencing. Thus, the record indicates defendant was not in custody on the charges

                                                   -6-
       in this case until September 27, 2013, when the court held defendant without bond. Contrary to
       defendant’s assertion, if he had been released from prison on the conviction before the circuit
       court ordered him held without bond, defendant would not have remained in custody on the
       charges in this case because a warrant was never issued for the charges in this case. See People
       v. Johnson, 401 Ill. App. 3d 678, 684, 937 N.E.2d 190, 195 (2010) (noting that, “once the
       complaint was filed and the warrant issued, even if [the defendant]’s previous incarceration
       had suddenly ended, he still would have been held in custody on the warrant”).
¶ 23        Citing the Third District’s decision in People v. Chamberlain, 354 Ill. App. 3d 1070, 1075,
       822 N.E.2d 914, 918 (2005), defendant suggests the mere filing of charges in a subsequent case
       while a defendant is in custody on another case results in a defendant being in simultaneous
       custody in both cases. However, we agree with the Second District’s interpretation of
       Chamberlain, which states the following: “In a case such as Chamberlain, where the defendant
       is already serving a sentence on an unrelated offense, it is when he or she is charged, because,
       at that time, the defendant would be unable to be released because of the outstanding warrant
       and his or her failure to post bond on the new charge.” (Emphasis added.) Johnson, 401 Ill.
       App. 3d at 683, 937 N.E.2d at 194. To the extent Chamberlain may be interpreted to hold the
       mere filing of a charge in a subsequent case is sufficient for a person to be in custody on that
       charge absent a warrant and the setting of bond, we disagree with that holding. Accordingly,
       we find defendant is only entitled to sentencing credit for the period of September 27, 2013, to
       December 29, 2013, which is a total of 94 days. Thus, we remand the cause for an amended
       sentencing judgment reflecting defendant’s 94 days of sentencing credit.

¶ 24                                         C. Per Diem Credit
¶ 25       Defendant also requests that, if this court finds he is entitled to sentencing credit, then he
       should also be awarded the $5-per-day credit under section 110-14(a) of the Code of Criminal
       Procedure of 1963 (Procedure Code) (725 ILCS 5/110-14(a) (West 2010)). Section 110-14(a)
       of the Procedure Code provides the following: “Any person incarcerated on a bailable offense
       who does not supply bail and against whom a fine is levied on conviction of such offense shall
       be allowed a credit of $5 for each day so incarcerated upon application of the defendant.
       However, in no case shall the amount so allowed or credited exceed the amount of the fine.”
       725 ILCS 5/110-14(a) (West 2010). The State concedes this issue. We agree. See People v.
       Bennett, 246 Ill. App. 3d 550, 551-52, 616 N.E.2d 651, 651-52 (1993) (awarding the credit to a
       defendant in custody on a bailable offense but held without bond by the circuit court). Thus,
       defendant is entitled to a credit of $470 against his eligible fines.

¶ 26                                D. Circuit Clerk Imposed Fines
¶ 27       Defendant asserts this court should vacate the fines imposed on him by the circuit clerk
       because they are void. The fines for which defendant seeks vacatur are the following
       assessments: $95 “fine,” $50 “Court,” $10 “Medical Costs,” $30 “Lump Sum Surcharge,” $10
       “Child Advocacy Fee,” and $8 “State Police Ops.” The State agrees with defendant’s
       aforementioned contention. Defendant also seeks vacatur of the $2 “SA [State’s Attorney]
       Automation Fee” because it was a fine or not in effect at the time of his offense. The State
       disagrees with that argument. The propriety of the imposition of fines and fees presents a
       question of law, which this court reviews de novo. People v. Guja, 2016 IL App (1st) 140046,
       ¶ 69, 51 N.E.3d 970.

                                                   -7-
¶ 28        “Although circuit clerks can have statutory authority to impose a fee, they lack authority to
       impose a fine, because the imposition of a fine is exclusively a judicial act.” (Emphases
       omitted.) People v. Smith, 2014 IL App (4th) 121118, ¶ 18, 18 N.E.3d 912. Thus, “any fines
       imposed by the circuit clerk are void from their inception.” People v. Larue, 2014 IL App (4th)
       120595, ¶ 56, 10 N.E.3d 959.
¶ 29        We recognize the Illinois Supreme Court abolished the “void sentence rule” established in
       People v. Arna, 168 Ill. 2d 107, 113, 658 N.E.2d 445, 448 (1995), which held any judgment
       failing to conform to a statutory requirement was void. People v. Castleberry, 2015 IL 116916,
       ¶ 1, 43 N.E.3d 932. The Castleberry opinion does not change the outcome here. Fines imposed
       by the circuit clerk are still void, and we have jurisdiction to rule on any amount improperly
       imposed. See People v. Gutierrez, 2012 IL 111590, ¶ 14, 962 N.E.2d 437 (stating “the
       appellate court had jurisdiction to act on void orders of the circuit clerk”). Moreover, a void
       judgment can be challenged “ ‘at any time or in any court, either directly or collaterally.’ ”
       Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 103, 776 N.E.2d 195, 201 (2002)
       (quoting Barnard v. Michael, 392 Ill. 130, 135, 63 N.E.2d 858, 862 (1945)).
¶ 30        We agree with the parties the following are fines: $95 unspecified fine; the $50 court
       finance assessment (Smith, 2014 IL App (4th) 121118, ¶ 54, 18 N.E.3d 912); the $10 medical
       costs assessment (Larue, 2014 IL App (4th) 120595, ¶ 57, 10 N.E.3d 959); the $30 lump sum
       surcharge (People v. Warren, 2016 IL App (4th) 120721-B, ¶ 129, 55 N.E.3d 117); the $10
       child advocacy fee (People v. Jones, 397 Ill. App. 3d 651, 660, 921 N.E.2d 768, 775 (2009));
       and the $8 State Police operations assessment (Millsap, 2012 IL App (4th) 110668, ¶ 31, 979
       N.E.2d 1030). Thus, the assessments were improperly imposed by the circuit clerk.
       Accordingly, we vacate those fines. However, we decline the State’s request to remand the
       case for the circuit court to impose the mandatory fines. This court agrees with the Third
       District’s conclusion our supreme court’s decision in Castleberry, 2015 IL 116916, ¶ 25, 43
       N.E.3d 932, prevents a remand for the imposition of the statutorily mandated fines because that
       act would result in an impermissible increase in the defendant’s sentence on appeal. People v.
       Wade, 2016 IL App (3d) 150417, ¶ 13. The State is not without recourse, as it may file a
       petition for a writ of mandamus seeking to have the circuit court impose the statutorily
       mandated fines. See Wade, 2016 IL App (3d) 150417, ¶ 13.
¶ 31        As to the State’s Attorney automation fee, we continue to follow our decision in Warren,
       2016 IL App (4th) 120721-B, ¶ 115, 55 N.E.3d 117. There, we held that, because the
       legislature intended the assessment to reimburse the State’s Attorneys for their expenses
       related to automated record-keeping systems, the assessment was not punitive in nature and
       thus constituted a fee. Moreover, we found “the circuit clerk could properly impose the
       assessment against defendant, even though the provision authorizing the assessment became
       law after defendant committed the offenses charged in this case.” Warren, 2016 IL App (4th)
       120721-B, ¶ 115, 55 N.E.3d 117. Thus, we do not vacate the $2 State’s Attorney automation
       fee.

¶ 32                                     III. CONCLUSION
¶ 33      For the reasons stated, we vacate the imposition of the following assessments: $95 “fine,”
       $50 “Court,” $10 “Medical Costs,” $30 “Lump Sum Surcharge,” $10 “Child Advocacy Fee,”
       and $8 “State Police Ops.” We affirm the judgment of the Coles County circuit court in all
       other respects and remand the cause for an amended sentencing judgment consistent with this

                                                   -8-
       order. As part of our judgment, we award the State its $50 statutory assessment against
       defendant as costs of this appeal.

¶ 34      Affirmed in part and vacated in part; cause remanded with directions.




                                                -9-